Citation Nr: 0830246	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The veteran had active military service from May 1952 to May 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
following an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In an August 2007 decision, the Board denied the veteran's 
claim on appeal.  That same month, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  At the time of the August 2007 
Board decision the veteran was represented by Disabled 
American Veterans.  In December 2007, an attorney 
representing the veteran and VA General Counsel filed a joint 
motion to vacate the Board's August 2007 decision and remand 
the matter on appeal for further development.  In a December 
2007 order, the Court granted the joint motion and remanded 
the case to the Board for further action consistent with the 
joint motion.  In January 2008, the Board received a fee 
agreement signed by the veteran and dated in December 2007 in 
which the veteran granted a power-of-attorney in favor of 
Michael R. Viterna, a private attorney.  

In February 2008, the Board contacted the veteran's attorney 
by letter (with a copy of the correspondence sent to the 
veteran), and notified the attorney of his right to submit 
additional argument and/or evidence within 90 days concerning 
the remanded issue on appeal.  In May 2008, the Board 
received additional evidence from the attorney.  It was 
requested that the evidence be referred to the agency of 
original jurisdiction (AOJ) for initial review and 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  

	(CONTINUED ON NEXT PAGE)



REMAND

In the December 2007 joint motion for remand it was noted 
that, the Board had failed to secure the veteran's medical 
records associated with his disability award from the Social 
Security Administration (SSA).  Given the uncertainty of what 
the identified SSA records may contain, in particular, 
evidence having a bearing on the veteran's claim on appeal, 
the AMC should obtain any available medical records 
associated with the veteran's SSA disability award.  The 
Board notes that once VA is put on notice that the veteran is 
in receipt of SSA disability benefits, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Additionally, the veteran's attorney has submitted additional 
evidence in support of the veteran's claim on appeal.  This 
evidence consists of a written statement from the veteran as 
well as a report of April 2008 private audiological 
examination.  The veteran's attorney has requested that the 
evidence submitted be referred to the AOJ (i. e., the AMC) 
for initial review and consideration.  Thus, the claim on 
appeal is also remanded for the purpose of allowing the AMC 
to initially review and consider the veteran's statement in 
support of his claim as well as the report of April 2008 
private audiological examination.  See e. g., 38 C.F.R. 
§ 20.1304(c) (2007). 

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC should obtain from SSA the 
medical records relied upon in granting 
the veteran disability benefits.  The AMC 
must follow the procedures set forth in 38 
C.F.R.
§ 3.159(c) (2007) as regards to requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  After undertaking any other 
development deemed appropriate, the AMC 
should readjudicate the claim on appeal in 
light of all pertinent evidence (to 
include the veteran's written statement 
and the report of April 2008 private 
audiological examination) and legal 
authority.  If the benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


